Citation Nr: 1728578	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine. 

2.  Entitlement to a compensable rating for the cervical spine disability prior to March 7, 2013, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from May 1974 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued 20 percent and noncompensable ratings assigned to the service-connected thoracolumbar and cervical spine disabilities, respectively.

The issues on appeal were previously remanded by the Board in October 2015 and in September 2016.

A subsequent March 2017 rating decision awarded the Veteran an increased rating for the Veteran's cervical spine from October 14, 2016.  As the increased rating for this disability did not constitute a full grant of the benefits sought, the Veteran's claim for an increased rating remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of her service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Unfortunately, upon review of the record, the Board finds that the issue must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that remand is necessary for a full and fair adjudication of these claims.

On remand, the Board finds that a new VA examination and opinion is warranted for the thoracolumbar spine and cervical spine disability claims.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

The Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The examinations on file have not met this requirement.  The examination conducted on remand should include all necessary testing.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Additionally, as noted above, the Board finds that a claim for entitlement to a TDIU has been raised by the record.  Rice, 22 Vet. App. at 447.  Specifically, in an April 2017 correspondence, the Veteran indicated that she "had to quit the work I enjoyed so much because I could no longer get up and down due to the lower back pain and the strain it put on my neck. . . I now work at home on the computer and that is not working very well at all."  Therefore, the Board finds that the issue of TDIU has been raised by the record.  Id. 

The Board finds that the TDIU issue is not fully developed for appellate review, as the Veteran has not been provided with notice of the laws and regulations governing TDIU.  The matter must be remanded to initiate this due process.  See 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising her of the information and evidence needed to award a TDIU.  The letter should also request that she complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim for a TDIU.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected thoracolumbar spine and cervical spine disabilities. 

The claims file should be made available to the examiner for review in connection with the examination. 
The examiner should provide findings as to the range of motion of the thoracolumbar spine and cervical spine, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also indicate if there is ankylosis of the thoracolumbar spine and cervical spine or resultant neurological impairment.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations. 
In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the thoracolumbar spine and cervical spine disabilities, if applicable.

The examiner should also comment on the impact of the Veteran's thoracolumbar spine and cervical spine disabilities on her ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

4.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






